Citation Nr: 1330421	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  11-24 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for polycystic kidney disease (PKD)

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1977 to May 1987, and additional unverified National Guard Service.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010, May 2012 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio and Louisville, Kentucky.  In light of evidence indicating that the Veteran was stationed in Camp Lejeune sometime between 1957 and 1987, the Veteran's claims file was transferred to the RO in Louisville, Kentucky, and his claims were subsequently certified for appeal at the Louisville RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not already of record.

The issues of service connection for PTSD and service connection for a stomach disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was at Camp Lejeune, North Carolina for some portions of time between August 1953 and December 1987.

2.  PKD did not manifest to a compensable degree within one year of separation from active service and is not etiologically related to service, to include exposure to contaminated water at Camp Lejeune.



CONCLUSION OF LAW

1.  PKD was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 1153, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO provided the Veteran with VCAA notice letters, including in February 2009, prior to the initial adjudication of the claims.  This letter notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the February 2009 letter, the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates.  Based on the foregoing, timely and adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

In this case, active duty and National Guard service records have been obtained, as have records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The Veteran was afforded a VA examination in May 2011, during which the examiner conducted a physical examination, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, and reached conclusions and offered opinions based on the examination that are consistent with the record.  The Board also notes that the examiner was provided with specific information related to contamination of drinking water at Camp Lejeune, which included information regarding a publication from the National Research Council titled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.

Although the May 2011 VA examiner addressed the relationship between the Veteran's renal cysts and exposure to contaminated drinking water at Camp Lejeune, she did not address whether renal cysts were otherwise related to service.  Nonetheless, remand for a supplemental opinion or new VA examination is not necessary as the Board is not obligated to investigate all possible theories of entitlement.  Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).  The Robinson Court went on to conclude that where evidence is insufficient to reach the low threshold necessary to trigger the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to discuss the theory is not prejudicial.  Robinson, 21 Vet. App. at 553.  In this case the evidence discussed below shows that no in-service disease, injury, or event related to the Veteran's kidneys occurred, other than the Veteran's contentions of exposure to contaminated drinking water.

The Board finds that VA's duty to assist with respect to obtaining VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this/these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Cardiovascular-renal diseases, such as PKD, are "chronic diseases" which are listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and a chronic disease becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of or inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection for INACDUTRA is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  VA's General Counsel has interpreted that it was the intention of Congress when it defined "active service" in 38 U.S.C.A. § 101(24) to exclude inactive duty training during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90.  Here, although there is evidence that the Veteran had ongoing National Guard duty following separation from active service, he has not contended, and the evidence does not show, any the onset of a kidney disorder during his National Guard service.  Thus, the fact that the Veteran's specific potential periods of ACDUTRA and INACDUTRA remain unverified is nondetrimental to the Veteran's claims.

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  PKD affects internal organs, and while some symptoms may be observable, the disease itself is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran contends that PKD is the result of consuming contaminated water while stationed at Camp Lejeune in North Carolina, and that he was stationed at Camp Lejeune for four years.  Service treatment records clearly established that the Veteran was at Camp Lejeune at various points in time throughout his active service, including in 1977, 1978, 1979, 1980, and 1981; thus, the Board finds that the Veteran was stationed at Camp Lejeune throughout service.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See, Veterans Benefits Administration (VBA) Fast Letter 11-03 (Revised) (May 29, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6. 

The National Academy of Sciences' National Research Council (NRC) published its report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen disease conditions were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure, including kidney cancer and renal toxicity.  VBA Training Letter 11-03, Appendix B. 

Service Connection for PKD

Service treatment records do not reflect any treatment, disease, injury or event referable to the kidneys and on separation examination in April 1981; no kidney-related symptoms were noted.

Following separation from active duty in May 1981, the Veteran was seen at a private facility in August 2006 for an echocardiogram of the kidneys.  Imaging showed both kidneys were enlarged, with multiple bilateral simple cysts of varying size.  The impression was of mild renal enlargement with multiple cysts, possibly representing a mild penetrance of adult PKD.  On follow-up private examination in September 2007, renal ultrasound revealed the kidneys were enlarged, though smaller than in August 2006.  Bilateral cystis of varying sizes were again seen, and the impression was renal enlargement with multiple cysts.

On VA treatment in September 2009 imaging of the Veteran's kidneys and liver was conducted in order to confirm PKD.  Following such imaging, the impressions were of multiple bilateral renal cysts and fatty liver.

At a follow-up VA appointment in November 2009, the Veteran reported no family history of renal disease generally, or of PKD in specific.  Testing again showed multicystic condition of the kidneys, and the physician indicated that the Veteran's kidneys had "more cysts than I would expect to see in [the] normal population."

On VA examination in May 2011, the Veteran reported having been initially diagnosed with PKD in 1985 following episodic hematuria.  A physical examination and reports of history from the Veteran revealed that in addition to PKD, the Veteran had erectile dysfunction.  The examiner explicitly stated that neither erectile dysfunction nor PKD were related to the Veteran's presumed exposure to contaminated water at Camp Lejeune.  Rather, with regard to PKD, the examiner opined that renal cysts are usually a genetic disorder characterized by the growth of numerous cysts in the kidneys.

In considering the lay and medical history as detailed above, the Board again notes that the Veteran is not competent to report on symptoms or a diagnosis which are not capable of lay observation.  See Barr, 21 Vet. App. 303; See Charles, 16 Vet. App. 370.  The Veteran has reported that PKD was diagnosed as early as 1985, and to the extent that the Veteran is competent to report on what he has been told by a medical professional, the Board accepts his statement as competent.  However, the Veteran's post-service National Guard records during this period make no reference as to any findings of kidney disease and a periodic examination conducted in March 1987 was normal.  However, even when accepted as credible and true that the Veteran was diagnosed in 1985, the weight of the evidence indicates that PKD is not related to service, to include his potential exposure to contaminated drinking water while stationed at Camp Lejeune.  Specifically, the Board finds the opinion of the May 2011 VA examiner especially probative.  Not only did the examiner conduct review the claims file, and elicit an accurate history from the Veteran, the examiner was provided with specific information regarding the nature of water contamination at Camp Lejeune.  Furthermore, when opining that the Veteran's PKD was not related to water contamination at Camp Lejeune, the examiner noted that PKD is typically a disease which is genetic in origin.

The Veteran and his representative have argued that the Veteran has no family history of PKD or other renal disorders, and thus the examiner's opinion is flawed.  The Board has considered this position but notes that merely because a disorder is usually a genetic disorder does not necessarily mean it is usually a hereditary disease, and the examiner's statement suggests no such conclusion.  Furthermore, the matter of determining what may be caused by a genetic predisposition rather than exposure to contaminated water is a complex medical issue well beyond the Veteran's lay competence.  Jandreau, 492 F.3d 1372.

Finally the Board is aware that the Veteran has submitted numerous websites which relate to Camp Lejeune.  However, generic information from a medical journal, treatise, or website is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  A medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 316-17.  Here, no such medical opinion has been associated with the record.  As a result, the submitted materials carry no probative weight for the purposes of establishing a nexus between the Veteran's PKD and service.

In total, the Board finds that the evidence establishes the Veteran's claimed PKD is not related to service, including to exposure to contaminated water at Camp Lejeune.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PKD is denied


REMAND

Service Connection for a Stomach Condition

The Veteran contends that a stomach condition, to include helicobacter pylori (h-pylori) is due to service, and specifically to exposure to contaminated water at Camp Lejeune.

The record reflects that the Veteran underwent testing for h-pylori in August 2007 at a private facility, and the results were positive for the bacteria.  In September 2008, the Veteran reported a two-week history of upset stomach and endorsed a bacterial infection one to two years prior.

In November 2009, the Veteran reported to a VA medical clinic with nonspecific abdominal discomfort unrelated to food consumption.  The Veteran reported that three years prior he had been told by a doctor that he had reflux, and an endoscopy had confirmed h-pylori gastritis.  In November 2009, however, he denied current symptoms of reflux, regurgitation, halitosis and sore throat.  On follow-up, stomach and esophagus biopsies were taken in December 2010 and a January 2011 evaluation of the biopsies revealed no presence of h-pylori, no eosinophilic esophagitis, and no endoscopic or histologic cause of the Veteran's reported symptoms.  Nonetheless, the stomach biopsy did reveal "gastric antral type mucosa with evidence of chronic gastritis."

In February 2011 the Veteran reported swallowing difficulty and reflux symptoms, and the assessments included gastritis.

On VA examination in May 2011, the Veteran denied any current symptoms referable to the stomach and denied any history of hospitalization within the past 10 years.  The examiner recognized that the Veteran had been positive for h-pylori in 2009, but noted that treatment had since been completed.  The examiner did not, however, recognize the January 2011 findings of gastric antral type mucosa with evidence of chronic gastritis.

Based on the foregoing, the Board finds that additional development is necessary before the Board may properly adjudicate the Veteran claim.  Specifically, a new VA examination should be conducted to assess whether the Veteran has one or more stomach disorders, and whether such disorders are related to service, to include exposure to contaminated water at Camp Lejeune.

Service Connection for an Acquired Psychiatric Disorder

In rating decisions of May 2012 and January 2013, the RO denied the Veteran's claim for service connection for PTSD.  In January 2013 the Veteran sent VA a statement written on a VA From-9 indicating his disagreement with the rating decisions; the Board broadly construes the Veteran's statement to be a timely notice of disagreement.  Since that time, no statement of the case (SOC) has been sent to the Veteran with regard to the issue of service connection for PTSD.

When a Veteran has filed a notice of disagreement and there is no statement of the case on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to service connection for PTSD is remanded for issuance of an SOC.


Accordingly, these matters are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination referable to the stomach.  The examiner should elicit from the Veteran and record a complete clinical history regarding the stomach and stomach-related symptomatology.  

The examiner should also conduct all physical and clinical testing necessary in order to identify each of the Veteran's stomach-related disorders.  In identifying the Veteran's current stomach disorders, the examiner should directly comment on the December 2010 stomach biopsy showing "gastric antral type mucosa with evidence of chronic gastritis," as it relates to the February 2011 report of swallowing difficulty and reflux symptoms, and the assessment of gastritis at that time.

For each disorder identified, the examiner should state whether the disorder is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service, to include exposure to contaminated water at Camp Lejeune

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.


2.  Issue the Veteran an appropriate statement of the case addressing the issue of entitlement to service connection for PTSD.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


